C.H. Norris, the plaintiff in error, was convicted at the October, 1915, term of the district court of Atoka county on a charge of larceny, and his punishment fixed at imprisonment in the state penitentiary for a period of two years.
This cause was argued by counsel for plaintiff in error, and submitted on a confession in error by the Assistant Attorney General. It was the contention of the counsel for the plaintiff in error that the evidence was not sufficient to warrant a conviction. The Assistant Attorney General concedes the correctness of this position, and files a written confession in error on behalf of the state. An examination of the record discloses no sufficient testimony to support the verdict. The incriminating facts were testified to by an admitted accomplice, and there was no proof supporting these facts from other sources. The law prohibits a conviction of this kind. The confession in error is therefor sustained, and the judgment reversed.
Mandate ordered forthwith.
DOYLE, P.J., and BRETT, J., concur. *Page 461